          Case 3:15-cv-03717-WHO Document 159 Filed 01/21/21 Page 1 of 3


     IRWIN M. ZALKIN, ESQ. (#89957)                  HAILYN J. CHEN (SBN 237436)
 1   DEVIN M. STOREY, ESQ. (#234271)                 hailyn.chen@mto.com
     ALEXANDER S. ZALKIN, ESQ. (#280813)             JOHN B. MAJOR (SBN 306416)
 2   RYAN M. COHEN, ESQ, (#261313)                   john.major@mto.com
     The Zalkin Law Firm, P.C.                       MUNGER, TOLLES & OLSON LLP
 3   10590 West Ocean Air Drive, Suite 125           350 South Grand Avenue, Fiftieth Floor
     San Diego, CA 92130                             Los Angeles, California 90071
 4   Tel: 858-259-3011                               Telephone: (213) 683-9100
     Fax: 858-259-3015                               Facsimile: (213) 687-3702
 5   Email: irwin@zalkin.com
            dms@zalkin.com                           JEROME MAYER-CANTÚ (SBN 291623)
 6          alex@zalkin.com                          jerome.mayer-cantu@ucop.edu
            ryan@zalkin.com                          UNIVERSITY OF CALIFORNIA
 7                                                   Office of the General Counsel
     Attorneys for Plaintiffs                        1111 Franklin Street, 8th Floor
 8                                                   Oakland, CA 94607
                                                     Telephone: (510) 987-9800
 9                                                   Facsimile: (510) 987-9757
10                                                   Attorneys for The Regents of the
                                                     University of California
11

12                                 UNITED STATES DISTRICT COURT
13          NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
14
     SOFIE KARASEK, individually;               )   Case No: 3:15-cv-03717-WHO
15   NICOLLETTA COMMINS, individually;          )
     ARYLE BUTLER, individually;                )   STIPULATION REGARDING
16                                              )   PLAINTIFFS’ DEADLINE TO FILE
                     Plaintiffs,                )   OPPOSITION TO DEFENDANT’S
17                                              )   MOTION TO DISMISS AND
             vs.                                )   DEFENDANT’S DEADLINE TO FILE
18                                              )   REPLY TO PLAINTIFFS’
     THE REGENTS OF THE UNIVERSITY              )   OPPOSITION
19   OF CALIFORNIA, a public entity, and        )
     DOES 1 through 100, inclusive,             )
20                                              )
                      Defendants.               )
21
                                                    Judge: Hon. William H. Orrick
22                                              )
23

24

25

26

27

28   3:15-cv-03717-WHO

        STIPULATION REGARDING PLAINTIFFS’ DEADLINE TO FILE OPPOSITION TO
      DEFENDANT’S MOTION TO DISMISS AND DEFENDANT’S DEADLINE TO FILE REPLY
                           TO PLAINTIFFS’ OPPOSITION
            Case 3:15-cv-03717-WHO Document 159 Filed 01/21/21 Page 2 of 3


 1
                                              STIPULATION
 2
             WHEREAS, Plaintiffs filed their Sixth Amended Complaint on December 2, 2020, Dkt.
 3
     151;
 4

 5           WHEREAS, Defendant filed a Motion to Dismiss the Sixth Amended Complaint as to

 6   Ms. Commins’ claim on January 11, 2021, Dkt. 156;

 7           WHEREAS, Plaintiffs’ current deadline to file a response to Defendant’s Motion to
 8   Dismiss the Sixth Amended Complaint is January 25, 2021;
 9
             WHEREAS, Defendant’s current deadline to file a reply to Plaintiffs’ response is
10
     February 1, 2021;
11
             WHEREAS, due to pre-existing commitments for both Plaintiffs’ and Defendant’s
12

13   counsel, the parties have met and conferred regarding the aforementioned deadlines and have

14   agreed, pending this Court’s approval, to adjust the deadlines as follows:

15           1. Plaintiffs’ deadline to file a response to Defendant’s Motion to Dismiss shall be
16
                extended up to and including February 8, 2021;
17
             2. Defendant’s deadline to file a reply to Plaintiffs’ response shall be extended up to
18
                and including February 24, 2021;
19

20           WHEREAS, the Parties have entered into one stipulation thus far extending the time for
21   Defendant to respond to Plaintiffs’ Sixth Amended Complaint, Dkt. 152;
22
             WHEREAS, these requested extensions will have no effect on any deadlines already
23
     fixed by this Court in its minute entry at Dkt. 155;
24
             WHEREAS, the hearing on Defendant’s Motion to Dismiss is currently scheduled for
25

26   February 17, 2021;

27

28   3:15-cv-03717-WHO

        STIPULATION REGARDING PLAINTIFFS’ DEADLINE TO FILE OPPOSITION TO
      DEFENDANT’S MOTION TO DISMISS AND DEFENDANT’S DEADLINE TO FILE REPLY
                           TO PLAINTIFFS’ OPPOSITION
          Case 3:15-cv-03717-WHO Document 159 Filed 01/21/21 Page 3 of 3


            WHEREAS, the Parties agree to move the hearing date on Defendant’s Motion to
 1

 2   Dismiss to March 10, 2021, or another time more convenient for the Court.

 3          NOW THEREFORE, Plaintiffs’ and Defendant’s counsel respectfully request that this

 4   Court enter an order extending Plaintiffs’ deadline to respond to Defendant’s Motion to Dismiss
 5   up to and including February 8, 2021 and Defendant’s deadline to reply to Plaintiffs’ response
 6
     up to and including February 24, 2021.
 7

 8
     Date: January 19, 2021                               THE ZALKIN LAW FIRM, P.C.
 9

10

11                                                By:      /s/ Alexander S. Zalkin
                                                          Alexander S. Zalkin
12                                                        Attorney for Plaintiffs

13
     Date: January 19, 2021                               MUNGER, TOLLES & OLSON LLP
14

15                                                By:      /s/ John B. Major_    __
                                                          John B. Major
16                                                        Attorney for Defendant

17

18                                               ORDER

19          Pursuant to the Stipulation, Plaintiffs’ response to Defendant’s Motion to Dismiss is due on

20   February 8, 2021;

21          Defendant’s reply to Plaintiffs’ response to Defendant’s Motion to Dismiss is due on

22   February 24, 2021;

23                                                                     3/10/2021
            The new hearing date on Defendant’s Motion to Dismiss is ___________________.

24
              1/21/2021
     Dated: ______________                                ______________________________
25                                                        Hon. William H. Orrick
                                                          Judge of the United States District Court
26

27

28   3:15-cv-03717-WHO

        STIPULATION REGARDING PLAINTIFFS’ DEADLINE TO FILE OPPOSITION TO
      DEFENDANT’S MOTION TO DISMISS AND DEFENDANT’S DEADLINE TO FILE REPLY
                           TO PLAINTIFFS’ OPPOSITION
